71 U.S. 186 (____)
4 Wall. 186
UNITED STATES
v.
ALLSBURY.
Supreme Court of United States.

Mr. Stanbery, A.G., submitted the case in behalf of the United States. Mr. Paschall, contra.
Mr. Justice NELSON delivered the opinion of the court.
It is unnecessary to refer to authorities to show that the liability of the surety cannot exceed that of his principal; and that amount having been fixed by a judgment at law, *187 it formed the rule to determine the sum to be recovered in this suit. The verdict and judgment were competent evidence on behalf of the surety for this purpose; indeed, the highest evidence of the fact. Other questions would have arisen if this judgment had been offered against the surety. The counsel for the government, if desirous of recovering a greater amount, should have postponed the trial of this case till the error had been corrected which was committed in the case against the principal. Then he would have been in a situation to avoid the effect of the erroneous judgment. This is the only question presented on the record.
JUDGMENT AFFIRMED.